COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
 DONICAN DONSHAE GREEN,                         §
                                                               No. 08-13-00046-CR
                  Appellant,                    §
                                                                  Appeal from the
 v.                                             §
                                                                432nd District Court
 THE STATE OF TEXAS,                            §
                                                              of Tarrant County, Texas
                  Appellee.                     §
                                                                  (TC# 1127025D)
                                                §

                                       JUDGMENT

       The Court has considered this cause on the Appellant’s motion to dismiss the appeal and

concludes the motion should be granted and the appeal should be dismissed. We therefore

dismiss the appeal. We further order this decision be certified below for observance.

       IT IS SO ORDERED THIS 30TH DAY OF APRIL, 2013.


                                             GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.